PER CURIAM
On the question of liability of The Euclid-105th Street Properties Company, it is clear to us that the general public having been invited to come to the market house to make purchases, is entitled to reasonable protection while there, and that The Euclid-105th Street Properties Company is bound to take reasonable precautions for the protection of the public; that having invited members of the public to the market house, it is not an unreasonable burden to require that hand trucks, which The Euelid-105th Street Properties Company is furnishing for the use of tenants, should be provided with devices which would give a warning or signal to whoever chances to be there.
As to Glaefke and Son, there was clearly but one issue and that an issue of fact, whether the son of A. F. Glaefke was negligent in the operation of the hand truck.
We see no reason for disturbing the verdict of the jury or the judgment of the court.
Holding as we do, the judgment of the Common Pleas Court will, therefore, be affirmed.
(Sullivan, P.J., Levine and Vickery, JJ., concur.)